



Exhibit 10.11


Terms Schedule to Employment Agreement


Name
Michael Blum
Scheduled Term
From October 1, 2016 through the 3rd anniversary of that date (the “Initial
Term”) and shall then renew automatically for one-year periods (each, an
“Extension Term”) until you or the Company gives written notice to the other of
nonrenewal at least 90 days before the end of the then applicable Extension Term
(the Initial Term together with any Extension Terms, the “Scheduled Term”).
Positions; Reporting
Chief Technology Officer of the Company
You will also be employed as a senior executive officer (or other appropriate
designation) of such other members of the Group as designated by the Board and
approved by the board of directors of such subsidiaries without additional
compensation.
You will report directly to the Chief Executive Officer (“CEO”) unless as
otherwise instructed by the CEO in his discretion.
Starting Salary
$500,000
Annual Incentive
2016 Calendar Year Annual Incentive:
•    To be determined in accordance with the terms of your Offer Letter.


2017 Calendar Year Annual Incentive:
•    Amount: 
o    Target: $1,750,000
o    Maximum: $3,500,000
o    Minimum: $0 (no guarantee)
The allocation of the 2017 Calendar Year Annual Incentive will be based on the
achievement of (a) performance goals; and (b) initiatives to be established by
the CEO and approved by the Board, in each case, consistent with that of other
Management Committee members. The form of payment of the 2017 Calendar Year
Annual Incentive will be allocated between cash, deferred cash and in Annual
Incentive Equity with such allocation consistent with that of other Management
Committee members.
Post-2017 Calendar Year Annual Incentive:
The amount, method of determination and form of your Annual Incentive for
periods after the 2017 calendar year will be determined in the discretion of the
Company, and the method of calculation will be consistent with that of other
Management Committee members.
Annual Incentive Equity
Your Annual Incentive Equity with respect to the 2016 Calendar Year Annual
Incentive will be determined in accordance with the terms of your Offer Letter.
The form and vesting schedule of your Annual Incentive Equity for periods after
the 2016 calendar year will be determined in the discretion of the Company,
consistent with that of other Management Committee members.
Special Awards
•    Form: Restricted stock units
•    Number of Restricted Stock Units: Shares of Company stock awarded with a
grant value equal to $750,000.
•    Vesting: Your Special Award will vest in three equal annual installments on
each of the first three anniversaries of the date of grant if you remain
employed with the Company through such dates.
Good Reason
Good Reason will include a material diminution in your authority or
responsibilities (not including any authority or responsibilities assumed on an
interim basis); provided that Good Reason does not include a change in your
reporting line.








--------------------------------------------------------------------------------





Benefits upon a Termination without Cause or with Good Reason
For the avoidance of doubt, if your employment is terminated pursuant to Section
6(c) of the Agreement, your Annual Incentive Equity earned with respect to
service during the Scheduled Term will continue to vest on the vesting dates
specified in the applicable award agreement (as if your employment had
continued) provided that you comply with Section 8(c) of the Agreement until the
end of the Non-Competition Period and Section 8(d) of the Agreement until the
end of the Non-Solicitation Period.
If you fail to comply with Sections 8(c) or 8(d) of the Agreement prior to the
completion of the Non-Competition Period and Non-Solicitation Period,
respectively, you will forfeit the portion of your Annual Incentive Equity that
remains unvested at the time of such failure and any portion that was unvested
at the time of your termination and became vested following the occurrence of
such failure will be subject to Section 6(h)(2)(B) of the Agreement.
Benefits upon a Termination without Good Reason
For the avoidance of doubt, if your employment is terminated pursuant to Section
6(e) of the Agreement, your Annual Incentive Equity will continue to vest on the
vesting dates specified in the applicable award agreement (as if your employment
had continued) provided that you comply with Sections 8(c) and 8(d) until the
end of the applicable vesting period. Any Annual Incentive Equity in the form of
options or stock appreciation rights that becomes vested pursuant to this
provision of the Schedule will remain exercisable for 90 days after the
applicable vesting date.
If you fail to comply with Sections 8(c) or 8(d) of the Agreement until your
Annual Incentive Equity is fully vested, you will forfeit the portion of your
Annual Incentive Equity that remains unvested at the time of such failure and
any portion that was unvested at the time of your termination and became vested
following the occurrence of such failure will be subject to Section 6(h)(2)(B)
of the Agreement.
Non-Competition Period
The Non-Competition Period will be 6 months after the end of your employment for
any reason
Non-Solicitation Period
The Non-Solicitation Period will be 18 months after the end of your employment
for any reason; provided, however, that the Non-Solicitation Period will be
reduced to 6 months after a termination without Cause or termination for Good
Reason following a Change in Control.
Non-Compete/Non-Solicit Payments
If either (1) during your Scheduled Term, the Company terminates your employment
without Cause or you terminate your employment with Good Reason or (2) during
your Scheduled Term, you resign without Good Reason and the Company elects to
have you comply with Section 8(c) and Section 8(d) of the Agreement, subject to
your execution of the Release in accordance with Section 6(h)(1) of the
Agreement, the Company will pay you a non-compete/non-solicit payment equal to
your Salary but payable in equal installments at the end of each month during
your Non-Competition Period (the “Non-Compete/Non-Solicit Payments”). If you
fail to comply with Section 8(c) until the end of the Non-Competition Period or
Section 8(d) until the end of the Non-Solicitation Period, other than any
isolated, insubstantial and inadvertent failure that is not in bad faith, you
will repay to the Group any paid Non-Compete/Non-Solicit Payments and forfeit
any unpaid Non-Compete/Non-Solicit Payments. For the avoidance of doubt, if the
Company does not elect, pursuant to clause (2) of the first sentence of this
section to make the Non-Compete/Non-Solicit Payments, you will not be obligated
to comply with Section 8(c) or Section 8(d) of the Agreement after your
employment with the Company however, the benefits referred to in the section
entitled “Additional Benefits upon a Termination without Good Reason” will
continue to be subject to your complying with Section 8(c) and Section 8(d) of
the Agreement through the end of the applicable vesting period.
Address
REDACTED





2

